IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS

                                        NO. PD-350-08

                                   THE STATE OF TEXAS

                                                 v.

                               RONALD HERNDON, Appellee

                ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE THIRTEENTH COURT OF APPEALS
                                NUECES COUNTY

                 J OHNSON, J., delivered the unanimous opinion of the Court.

                                          OPINION

       Appellee was convicted of driving while intoxicated. Subsequently, the trial court granted

appellee’s motion for new trial. The state appealed. The court of appeals overruled the state’s issue

and affirmed the trial court’s judgment. State v. Herndon, No. 13-02-518-CR, 2008 Tex. App.

LEXIS 919 (Tex. App. – Corpus Christi–Edinburg, delivered February 7, 2008)(not designated for

publication).

       We granted state’s petition for discretionary review to consider three grounds for review that

challenged the trial court’s decision to grant appellee’s motion for new trial and the court of

appeals’s affirmance of the trial court’s judgment.
                                                                                             2

       We have examined the record and briefs and considered the arguments in this case, and we

conclude that our decision to grant review was improvident. We therefore dismiss the state’s

petition as improvidently granted.



Delivered: October 29, 2008
Do not publish